UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-04316 MIDAS FUND, INC. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor New York, NY (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Midas Fund, Inc. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period:9/30/11 Item 1.Schedule of Investments MIDAS FUND, INC. SCHEDULE OF PORTFOLIO INVESTMENTS September 30, 2011 (Unaudited) Common Stocks (119.22%) Shares Cost Value Major Precious Metals Producers (46.07%) AngloGold Ashanti Ltd. ADR (a) $ $ BHP Billiton Ltd. (b) Freeport-McMoRan Copper & Gold Inc. (a) Goldcorp Inc. (a) Impala Platinum Holdings Ltd. (a) Kinross Gold Corp. (a) Newcrest Mining Ltd. (b) Newmont Mining Corp. (a) Intermediate Precious Metals Producers (30.97%) African Barrick Gold plc Centerra Gold Inc. (a) Eldorado Gold Corp. Ltd. (a) IAMGOLD Corp. (a) (c) Northam Platinum Ltd. (b) Randgold Resources Ltd.ADR (b) Silvercorp Metals, Inc. (a) Junior Precious Metals Producers (27.50%) Alamos Gold Inc. (a) Aurizon Mines Ltd. (b) (c) Avocet Mining PLC CGA Mining Ltd. (c) Great Basin Gold Ltd. (b) (c) HudBay Minerals Inc. Jaguar Mining, Inc. (b) (c) Resolute Mining Ltd. (c) Exploration and Project Development Companies (13.47%) Corvus Gold Inc. (b) (c) Detour Gold Corp. (a) (c) Geomark Exploration Ltd. (c) International Tower Hill Mines Ltd. (b) (c) Ivanhoe Mines Ltd. (b) (c) Ivanplats Ltd. (c) (d) 0 Northern Dynasty Minerals Ltd. (b) (c) Platinum Group Metals Ltd. (b) (c) Romarco Minerals Inc. (c) Other Natural Resources Companies (1.21%) Forsys Metals Corp. (c) Mercator Minerals Ltd. (b) (c) Total common stocks Warrants (0.21%) (c) Units Kinross Gold Corp., expiring 9/03/13 Kinross Gold Corp., expiring 9/17/14(b) - Total warrants Bullion Ounces (0.02%) (c) 10 Gold Securities held as Collateral on Loaned Securities (19.65%) State Street Navigator Securities Lending Prime Portfolio U.S. Government and U.S. Government Agency .80%- 1.00% due 11/28/11 - 1/10/13 Total investments (139.10%) $ Liabilities in excess of other assets (-39.10%) ) Net assets (100.00%) $ (a) Fully or partially pledged as collateral on bank credit facility. As of September 30, 2011, the value of investments pledged as collateral was $49,279,462. (b) All or a portion of this security was on loan. As of September 30, 2011, the value of securities and related collateral outstanding was $15,187,527 and $15,901,852, respectively. (c) Non-income producing. (d) Illiquid and/or restricted security that has been fair valued. ADR means "American Depositary Receipt." Notes to Schedule of Portfolio Investments (Unaudited) Valuation of Investments Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade.Most equity securities for which the primary markets is the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price.Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded.If the last sale price on the local exchange is unavailable, the last evaluated quote or closing bid price normally is used. Gold bullion is valued at 4:00 p.m. ET, at the mean between the last bid and asked quotations of the Bloomberg Composite (NY) Spot Price. Debt obligations with remaining maturities of 60 days or less are valued at cost adjusted for amortization of premiums and accretion of discounts. Certain of the securities in which the Fund may invest are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities. Open end investment companies are valued at their net asset value. Foreign securities markets may be open on days when U.S. markets are closed. For this reason, the value of any foreign securities owned by the Fund could change on a day when stockholders cannot buy or sell shares of the Fund. Securities for which quotations are not readily available or reliable and other assets may be valued as determined in good faith by Midas Management Corporation the Fund’s Investment Manager under the direction of or pursuant to procedures established by the Fund’s Board of Directors, called “fair value pricing.”Due to the inherent uncertainty of valuation, fair value pricing values may differ from the values that would have been used had a readily available market for the securities existed.These differences in valuation could be material.A security’s valuation may differ depending on the method used for determining value.The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. Fair Value Measurements Inputs to valuation methods are prioritized by a three level hierarchy as follows: · Level 1 – unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. · Level 2 – observable inputs other than quoted prices included in level 1 that are observable for the asset or liability which may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, defaultrates, and similar data. · Level 3 – unobservable inputs for the asset or liability including the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those securities. A description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis follows: Equity Securities (common and preferred stock) - Equity securities traded on a national securities exchange or market generally are stated normally at the official closing price, last sales price or, if no sale has occurred, at the closing bid price on the day of valuation. To the extent these securities are actively traded and valuation adjustments are not applied, they may be categorized in level 1. Preferred stock and other equities on inactive markets or valued by reference to similar instruments may be categorized in level 2. Restricted and/or illiquid securities - Restricted and/or illiquid securities for which quotations are not readily available or reliable may be valued as determined in good faith by the Investment Manager under the direction of or pursuant to procedures established by the Fund’s Board of Directors. Restricted securities issued by publicly traded companies are generally valued at a discount to similar publicly traded securities. Restricted or illiquid securities issued by nonpublic entities may be valued by reference to comparable public entities or fundamental data relating to the issuer or both. Depending on the relative significance of valuation inputs, these instruments may be classified in either level 2 or level 3. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund’s assets carried at fair value. Refer to the Schedule of Portfolio Investments for detailed information on specific investments. Level 1 Level 2 Level 3 Total Assets Investments, at value Common stocks $ $
